Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendment filed 01/06/2021. Claims 27-30 have been canceled; claims 31-42 have been added; claims 1-26 and 31-42 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-26 and 31-42 are rejected under 35 USC 103 as being unpatentable over Park et al (US Pub. No. 2017/0150501 A1) in view of Wijesinghe et al (US Pub. No. 2017/0027015 A1).

Regarding claim 1, Park discloses “indicating a sidelink transmission pattern a D2D transmission mode/discovery type is set before receiving Uplink grant).  Also, Park teaches the claimed feature of “receiving one or more uplink transmission grants for the WWAN based on at least the sidelink transmission pattern” (see Park figure 3 and ¶ 0090; discloses after setting up D2D transmission mode/discovery type , receiving UL grant).  Moreover, Park discloses the ).
Park does not appear to explicitly disclose sending the pattern to a wireless wide area network (WWAN) wherein the sidelink transmission pattern indicates at least one subframe in which a sidelink transmission is expected.  However, Wijesinghe discloses “sending the pattern to a wireless wide area network (WWAN) wherein the sidelink transmission pattern indicates at least one subframe in which a sidelink transmission is expected” (See Wijesinghe ¶ 0072, 0108, 0111).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Park and Wijesinghe before him or her, to modify the invention of Park to indicate the D2D or sidelink transmission pattern indicating subframe in which a sidelink transmission is expected.  The suggestion for doing so would have been because direct communication between mobile devices with or without the coordination of an overlay cellular communication network may have many advantages including, but not limited, to improving overall spectral efficiency, improving local coverage, facilitating traffic offloading from a cellular network and enabling various types of new services and applications.

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “transmitting a sidelink transmission configuration to .

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “determining the sidelink transmission configuration based on available sidelink transmission resources”; (See Park ¶ 0090, 0196; Wijesinghe ¶ 0111).

Regarding claim 4, claim 2 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “selecting the sidelink transmission pattern from among the one or more sidelink transmission patterns based on expected sidelink transmissions”; (See Park ¶ 0092, 0196; Wijesinghe ¶ 0072).

Regarding claim 5, claim 2 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “wherein each of the one or more sidelink transmission patterns indicates one or more subframes in which sidelink transmissions are expected.”; (See Park ¶ 0090; Wijesinghe ¶ 0072).

Regarding claim 6, claim 5 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “wherein the one or more uplink transmission grants for the WWAN excludes the one or more subframes in which the sidelink transmissions are expected”; (See Park ¶ 0090, 0092; Wijesinghe ¶ 0072).

Regarding claim 7, claim 5 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “wherein the one or more uplink transmission grants for the WWAN includes smaller resource grants in the one or more subframes in which the sidelink transmissions are expected relative to resource grants in subframes excluded from the one or more subframes in which sidelink transmissions are expected”; (See Park ¶ 0090, 0196; Wijesinghe ¶ 0111).

Regarding claim 8, claim 2 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “wherein the sidelink transmission configuration further includes at least one of an indication of a set of slots in one or more subframes, an indication of a set of resource blocks in the one or more subframes, a priority associated with each of the one or more sidelink transmission patterns, a sidelink channel associated with each of the one or more sidelink transmission patterns, a power level for one or more sidelink transmissions, an estimated power headroom for the one or more sidelink transmissions, a periodicity of the one or more sidelink transmissions, a service associated with the one or more sidelink transmissions, and/or combinations thereof”; (See Park ¶ 0090, 0092; Wijesinghe ¶ 0072).

Regarding claim 9, claim 8 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “wherein the indication of the sidelink transmission pattern includes at least one of the power level for the one or more sidelink transmissions, the estimated power headroom for the one or more sidelink transmissions, or the service .


Regarding claim 10, Park discloses “indicating a sidelink transmission pattern a D2D transmission mode/discovery type is set before receiving Uplink grant).  Also, Park teaches the claimed feature of “receiving one or more uplink transmission grants for the WWAN based on at least the sidelink transmission pattern” (see Park figure 3 and ¶ 0090; discloses after setting up D2D transmission mode/discovery type , receiving UL grant).  Moreover, Park discloses the limitation of “and transmitting at least one of first data to a second user equipment on a sidelink channel based on the sidelink transmission pattern, or second data to the WWAN based on the one or more uplink transmission grants” (see Park fig. 3 steps S340, S350 and ¶ 0091 - ¶ 0092); transmitting a report to the WWAN indicating a number of uplink transmission grants that were not used within a time period due to a prioritization of one or more sidelink transmissions, wherein the one or more uplink transmission grants for the WWAN are further based on the report”; (see Park ¶ 0061, ¶ 0080, and ¶ 0085).
Park does not appear to explicitly disclose sending the pattern to a wireless wide area network (WWAN) wherein the sidelink transmission pattern indicates at least one subframe in which a sidelink transmission is expected.  However, Wijesinghe discloses “sending the pattern to a wireless wide area network (WWAN) wherein the sidelink transmission pattern indicates at least one subframe in which a sidelink transmission is expected” (See Wijesinghe ¶ 0072, 0108, The suggestion for doing so would have been because direct communication between mobile devices with or without the coordination of an overlay cellular communication network may have many advantages including, but not limited, to improving overall spectral efficiency, improving local coverage, facilitating traffic offloading from a cellular network and enabling various types of new services and applications.


Regarding claim 11, claim 10 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “wherein the report is transmitted when the number of uplink transmission grants that were not used within the time period exceeds a threshold value”; (See Park ¶ 0090, 0196; Wijesinghe ¶ 0072).

Regarding claim 12, claim 1 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “wherein the second user equipment is a vehicle, and the sidelink channel is a Cellular Vehicle-to-Everything (C-V2X) channel.”; (see Park Fig. 2).

Regarding claim 13, claim 1 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “wherein the sidelink transmission .

Regarding claim 14, claim 1 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “transmitting third data to a data node on the sidelink channel based on the sidelink transmission pattern.”; (See Park ¶ 0081; Wijesinghe ¶ 0111).

Regarding claim 15, claim 14 is incorporated as stated above.  In addition, the combination of Park and Wijesinghe further discloses “wherein a transmission power for the transmission of the first data, second data, or third data is configured by the WWAN based on the sidelink transmission pattern”; (See Park ¶ 0072, 0196; Wijesinghe ¶ 0082).

Claims 16 - 26 are the apparatus claims corresponding to the method claims 1 - 15 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 15.  Claims 16 – 26 are rejected under the same rational as claims 1 - 15.

Claims 31 - 38 are the apparatus claims corresponding to the method claims 1 - 15 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 15.  Claims 31 – 38 are rejected under the same rational as claims 1 - 15.

Claims 39 - 40 are the apparatus claims corresponding to the method claims 10 - 11 that have been rejected above.  Applicant attention is directed to the rejection of claims 39 - 40.  Claims 39 – 40 are rejected under the same rational as claims 10-11.

Claim 41 is the article of manufacture claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 41 is rejected under the same rational as claim 1.

Claim 42 is the article of manufacture claim corresponding to the method claim 10 that has been rejected above.  Applicant attention is directed to the rejection of claim 10.  Claim 41 is rejected under the same rational as claim 10.



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KHALED M KASSIM/Primary Examiner, Art Unit 2468